Citation Nr: 1626223	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1969 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a statement dated in July 2012, the Veteran requested that his appeal to the Board be discontinued; however, his representative withdrew this request in May 2016.  Consequently, the Board will proceed with the appeal.  Also in May 2016, the Veteran's representative took issue with a rating decision that was issued in June 2014.  He called it an "egregious error!" to have continued the denial of service connection for peripheral neuropathy of the lower extremities in the face of favorable evidence.  With this said, the Board notes that the June 2014 determination pertains to the denial of service connection for peripheral neuropathy of the right and left upper extremities, not the right and left lower extremities.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran has peripheral neuropathy of the right lower extremity that is related to his service-connected diabetes mellitus, type II.

2.  The Veteran has peripheral neuropathy of the left lower extremity that is related to his service-connected diabetes mellitus, type II.

3.  Hypertension did not manifest in service or for years after service, and is not otherwise related to the Veteran's service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity is proximately due to or the result of the Veteran's service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Peripheral neuropathy of the left lower extremity is proximately due to or the result of the Veteran's service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is such disability proximately related to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA initially notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim for service connection for peripheral neuropathy of the lower extremities and hypertension, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

With respect to the claim for service connection for peripheral neuropathy of the lower right and left extremities, given the favorable action taken below, no discussion of the VCAA is required.

As for the claim for service connection for hypertension, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim including obtaining VA treatment records and affording him VA examinations.  It is noted that an etiological opinion was obtained from a VA examiner in October 2011 regarding a possible nexus between the Veteran's diagnosed hypertension and service-connected diabetes mellitus, but not between his hypertension and service.  Nevertheless, an opinion addressing the Veteran's hypertension on a direct basis is not necessary because, as is explained in the discussion below, there is no evidence indicating that his hypertension may be directly related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006).  Although McLendon defined the threshold as "low" for whether there exists an indication that a veteran's disability is related to service, it is not automatically surmounted.  Id.  

Finally, the Veteran was offered the opportunity to testify at a hearing before the Board which he declined.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Analysis

A.  Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004). 

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran's claim for service connection for the present disabilities was filed in December 2008, the current version of 38 C.F.R. § 3.310 as outlined above is for consideration.  Under the facts of this case, the regulatory change does not impact the outcome of the issues being decided in this appeal.


B.  Discussion

Peripheral Neuropathy of the Right and Left Lower Extremities

The basis of the RO's denial of service connection in July 2009 for peripheral neuropathy of the right and left lower extremities is that the Veteran did not have the disabilities as claimed.  However, the Veteran has since undergone a VA examination in April 2014 which shows that he does have peripheral neuropathy of the right and left lower extremities which is due to his service-connected diabetes mellitus.  In this regard, the examiner diagnosed the Veteran as having diabetic peripheral neuropathy of the bilateral lower extremities and he opined that it was at least as likely as not caused by his diabetes mellitus, type II.  He explained that the Veteran had diabetic peripheral neuropathy which developed after the diagnosis of diabetes mellitus type II. 

In light of the confirmed diagnosis of peripheral neuropathy of the right and left lower extremities, the favorable etiological opinion above, and the lack of a contrary medical opinion, the Board finds that service connection is warranted for peripheral neuropathy of the right and left lower extremities on a secondary basis.  38 C.F.R. § 3.310.

Hypertension

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90. 38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran's service treatment records do not reflect a diagnosis of hypertension and do not contain complaints related to hypertension.  Service examination reports dated from March 1969 to October 1974 show systolic blood pressure readings ranging from 112 to 130, and diastolic readings ranging from 60 to 88.  

The Veteran reported at an October 2011 VA examination that he began having elevated blood sugars in 1993 and started oral medication about two years later.  He said insulin was added around 2002 or 2003.  The first diagnosis of hypertension in the medical records is noted on a January 1998 private treatment record.  An earlier private treatment record in May 1994 does not show that the Veteran had hypertension.  Thus, based on the Veteran's assertions and the medical evidence of record, the Board finds that the Veteran was initially diagnosed as having hypertension at some point in the mid to late 1990s.  Consequently, as hypertension was neither noted during service nor within one year of service, the provisions for service connection for hypertension under 38 C.F.R. § 3.303(a) or 3.307, 3.309 are not warranted.

Also, since hypertension is not shown to be a chronic disability in service, the provisions under 38 C.F.R. § 3.303(b) for a chronic disability since service is not warranted, including on the basis of continuity of symptomatology.  See Walker, supra.  Nevertheless, the Board notes that on his June 1975 Report of Medical History at separation, the Veteran reported that he was in "excellent" health and denied ever having high or low blood pressure.  Additionally, the Board notes there is no diagnosis of hypertension or a showing of elevated blood pressure readings until the 1990s.  The Board finds that this evidence weighs against a finding of continuity of symptomatology.    

As for service connection under 38 C.F.R. § 3.303(d), there is no medical nexus opinion evidence of record.  That is, the Veteran has not submitted any evidence linking his postservice diagnosis of hypertension to service, nor does the Veteran contend as much.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim").  Rather, he contends that his hypertension is secondary to his service connected diabetes mellitus.  38 C.F.R. § 3.310.  However, a VA examiner in October 2011 negated this contention.  In this regard, the examiner opined that the Veteran's hypertension was not caused by or aggravated by his diabetes mellitus.  He explained that there was no evidence of severe persistent diabetic nephropathy with an "EGFR" of 25 or less.  There is no contrary medical opinion on file.  

With respect to the Veteran's assertions that his hypertension is related to his diabetes mellitus, he is certainly competent to testify as to an event and to his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  See, e.g., Jandreau, 492 F.3d at 1377 n. 4 (noting that a layperson is competent to identify a broken leg, but not a form of cancer).  Moreover, even if the Veteran's etiological opinion is competent, the Board places more value on the medical opinion of the VA examiner in October 2011 who has the benefit of medical training.

Based on the foregoing, the Board finds that the weight of evidence is against the Veteran's claim for service connection for hypertension on both a direct and secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the right lower extremity, claimed secondary to service-connected diabetes mellitus, is granted.

Service connection for peripheral neuropathy of the right lower extremity, claimed secondary to service-connected diabetes mellitus, is granted.

      	
      	
	(CONTINUED ON NEXT PAGE)


Service connection for hypertension is denied.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


